Name: Commission Implementing Regulation (EU) 2018/408 of 15 March 2018 amending Implementing Regulation (EU) 2017/1758 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and the EAFRD as well as for monitoring and forecasting purposes
 Type: Implementing Regulation
 Subject Matter: farming systems;  EU finance;  agricultural policy;  technology and technical regulations;  accounting;  budget
 Date Published: nan

 16.3.2018 EN Official Journal of the European Union L 74/9 COMMISSION IMPLEMENTING REGULATION (EU) 2018/408 of 15 March 2018 amending Implementing Regulation (EU) 2017/1758 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and the EAFRD as well as for monitoring and forecasting purposes THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 104 thereof, Whereas: (1) Annex IV to Commission Implementing Regulation (EU) 2017/1758 (2) sets out the structure of the European Agricultural Fund for Rural Development (the EAFRD) budget codes for the programming period 2014 to 2020. (2) Regulation (EU) 2017/2393 (3) of the European Parliament and of the Council has amended several provisions of Regulation (EU) No 1305/2013 of the European Parliament and of the Council (4), including those concerning an additional allocation and a new category of derogation of the EAFRD contribution rate. Therefore, Implementing Regulation (EU) 2017/1758 should reflect the amendments to the relevant provisions of Regulation (EU) No 1305/2013. (3) Implementing Regulation (EU) 2017/1758 should therefore be amended accordingly. (4) This Regulation should apply from the same day as Regulation (EU) 2017/2393. (5) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Funds Committee, HAS ADOPTED THIS REGULATION: Article 1 The third table, under point 1.2 budget code structure, defining the second digit of the combination of articles used to establish the maximum EAFRD contribution rate RRR in Annex IV to Implementing Regulation (EU) 2017/1758, is amended as follows: (1) the line for code 6 is replaced by the following: 6 59(4)(f) Additional allocation for Ireland, Portugal and Cyprus (2) the following line is added: 8 59(4)(h) Contribution rate referred to in Article 39a(13) of Regulation (EU) No 1303/2013 for the financial instrument referred to in point (c) of Article 38(1) of that Regulation Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) 2017/1758 of 27 September 2017 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and the EAFRD as well as for monitoring and forecasting purposes (OJ L 250, 28.9.2017, p. 1). (3) Regulation (EU) 2017/2393 of the European Parliament and of the Council of 13 December 2017 amending Regulations (EU) No 1305/2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD), (EU) No 1306/2013 on the financing, management and monitoring of the common agricultural policy, (EU) No 1307/2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy, (EU) No 1308/2013 establishing a common organisation of the markets in agricultural products and (EU) No 652/2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material (OJ L 350, 29.12.2017, p. 15). (4) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487).